Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY REPORTS STRONG FINANCIAL QUARTER CASH FLOW UP 14% TO $897 MILLION CALGARY, Alberta, July 28, 2011 – Talisman Energy Inc. reported its operating and financial results for the second quarter of 2011. The company is reporting under International Financial Reporting Standards (IFRS) and all values in this release are in US$ unless otherwise stated. · Cash flow1 was $897 million for the quarter, up 14% compared to $790 million a year ago and $811 million in the first quarter. · Net income was $698 million versus $572 million in 2010 and a net loss of $326 million in the previous quarter. · Earnings from operations1 were $168 million, up 14% from the same period last year and up from $157 million in the prior quarter. · Production for the quarter averaged 420,000 boe/d, compared to 411,000 boe/d in 2010. Production from ongoing operations was up 13%, compared to 372,000 boe/d a year ago. · Net debt1 at June 30, 2011 was $3 billion versus $2.5 billion at March 31, 2011. · The company closed a second transaction with Sasol, selling a 50% interest in its Cypress A Montney shale properties for C$1.05 billion, including certain future development costs. · Talisman acquired additional acreage in the Alberta Duvernay shale play, bringing its land position to 360,000 net acres. · The company continues to deliver strong natural gas volumes in Southeast Asia, with price realizations of $9.78/mcf. · Talisman plans to drill a number of important exploration wells in the second half of this year. “Talisman achieved a strong financial performance this quarter” said John A. Manzoni, President & CEO. “We continue to grow and strengthen our shale portfolio in North America, and are looking forward to results from a number of significant exploration wells in the second half of the year. “Total volumes in the quarter were 2% above the comparable number for 2010, although down from the first quarter, largely due to annual maintenance turnarounds. Excluding volumes from assets which have been sold, underlying growth in production is 13% year over year. “We continue to see strong growth in North American shale volumes, which averaged approximately 470 mmcfe per day in the quarter, an increase of 178% over the same period last year and up 4% over the previous quarter.Our success in the Marcellus is continuing, with production averaging over 400 mmcf per day during the quarter. 1 The terms “cash flow”, “earnings from operations” and “net debt” are non-GAAP measures. Please see the advisories and reconciliations elsewhere in this news release. 1 “In the liquids-rich Eagle Ford shale play, we now have six rigs running and are planning to build to 10 by year-end. In the Montney shale, we are operating 10 rigs and closed the second transaction with Sasol during the quarter, for approximately C$1 billion, including certain future development costs. “We are continuing to build our North American shale portfolio, with a sizeable land acquisition during the quarter, in what we hope will emerge as another successful liquids-rich play. Talisman now holds approximately 360,000 net acres in the Alberta Duvernay shale play, acquired at an average cost of about $2,000 per acre.We will begin drilling into the play in the second half of the year, with two rigs. “In Southeast Asia, volumes continue to be strong, although down from a year ago, reflecting a one-time upward adjustment in the second quarter of last year and annual maintenance turnarounds.Natural gas prices in the region averaged about $9.80 per mcf during the quarter, reflecting strong regional demand and linkage to oil prices. “North Sea volumes were down relative to both the previous year and the prior quarter, with annual maintenance turnarounds and natural production declines. Ongoing planned turnarounds will result in slightly lower North Sea production in the third quarter, with a return to higher volumes in the fourth quarter when work is completed. Work on future development projects continues and we have seen encouraging early test results at the Grosbeak discovery in Norway. “The Yme project in Norway took a significant step forward with offshore installation completed at the end of the quarter; however there is still a significant amount of remaining work to commission the topsides. The amount of rework which is required on the platform has turned out to be substantial, and I believe we are now close to defining the full scope.In light of what we have found we are now moving our expectation for first production to the second quarter of 2012. “In addition, we have seen a slight delay in the final stages of commissioning the non-operated Kitan project, and our Eagle Ford ramp-up was delayed by about three months. “This combination of factors has led us to revise our current view of production for this year, including Colombia, to between 430,000 and 440,000 boe per day.Excluding Colombia, this represents only slight absolute growth over last year, although it represents between 7-10% organic growth from ongoing operations in 2010.It is, nonetheless, below our minimum expectation of 5% absolute growth for the year and I am very disappointed to miss our own target for the first time since I joined the company. “The factors which have led to this reduction are specific and identifiable, and we remain confident in the underlying quality of the portfolio.Our growth target of 5-10% annually in the medium term remains firmly in place. “There are continuing signs of success in the early testing phase of our international exploration portfolio, which has been largely focused on Colombia and Papua New Guinea to date. In the second half of the year, we plan to drill significant wells in Indonesia, Peru, Poland and the Kurdistan region of northern Iraq. “Cash flow was $897 million during the quarter, up 14% year over year, reflecting higher oil prices. Similarly, earnings from operations, which adjust for non-operational impacts, were also up 14% to $168 million. 2 “Net income was $698 million compared to $572 million a year earlier and a loss of $326 million in the first quarter. This reflects the impact of changing commodity prices on the mark-to-market value of held-for-trading financial instruments and changes in the non-cash value of share based payments. “We continue to expect that our cash exploration and development capital spending will be between $4 to $4.5 billion. In addition, we have spent $510 million on land purchases in the quarter. “I am confident in the structure of our portfolio to deliver long-term, profitable growth of 5-10%.The project set-backs we have experienced are localized, but nevertheless, reinforce the need to continue the improvements we have begun across our business to address project execution and delivery. We can look forward to getting these issues behind us, and to drilling a number of important exploration wells through the second half.The underlying financial performance was strong this quarter and we will continue to focus on effectively delivering against our strategy, with our strong portfolio of assets.” Financial Results June 30 Three Months Ended Six Months Ended Cash flow ($ million) Cash flow per share2 Net income ($ million) Net income per share Earnings from operations($ million) Earnings from operations per share 2 Average shares outstanding - basic (million) Cash flow was $897 million for the quarter, compared to $790 million a year ago as a result of higher oil prices, which more than offset increased royalties, cash taxes and realized losses on held-for-trading financial instruments. During the second quarter, net income increased to $698 million from $572 million a year ago, also due to higher prices.Talisman recorded a first quarter loss of $326 million but saw a substantial shift in both non-cash share based payments and the mark-to-market value of held-for-trading financial instruments. Earnings from operations were up 14% to $168 million compared to $148 million a year earlier and $157 million in the previous quarter. 2 The terms “cash flow per share” and “earnings from operations per share” are non-GAAP measures. For a reconciliation of non-GAAP measures to the corresponding GAAP measures and presentation of diluted cash flow per share and earnings from operations per share, please see the advisories and reconciliations elsewhere in this news release. 3 The company’s depreciation, depletion and amortization (DD&A) expense was $479 million in the second quarter, up 17% over last year as a result of the Auk North field start-up, Equion acquisition, higher production volumes and the change in unlifted oil volumes.Dry hole expense was $36 million and includes an unsuccessful exploration well in Papua New Guinea. Exploration expense increased by $67 million relative to 2010 as a result of seismic activities in Indonesia, Papua New Guinea, Colombia and North America. Net debt increased from $2.5 billion to $3 billion in the second quarter, reflecting a $510 million land acquisition in North America. Gross production June 30 Three Months Ended Six Months Ended Oil and liquids (bbls/d) Natural gas (mmcf/d) Total (boe/d) Ongoing operations (boe/d) Total production this quarter increased by 2% over the comparable period for 2010, but down by 5% over the first quarter as a result of annual maintenance turnarounds in the North Sea and Southeast Asia. Production from ongoing operations increased by 13% over the same period last year, reflecting a 47% increase in underlying North American natural gas volumes, the Equion acquisition and the Auk North field start-up in the UK. Netbacks June 30 Three Months Ended Six Months Ended $/boe Sales Royalties ) Transportation ) Operating expenses ) Netback Oil & liquids netback ($/bbl) Natural gas netback ($/mcf) Netbacks in the second quarter averaged $39.48/boe, up 36% from a year ago and 3% lower than the first quarter. Talisman’s realized price (before hedging) of $68.47/boe was 33% higher than 2010, due principally to higher global oil and liquids prices. WTI oil prices averaged $103/bbl, up 31 % from the same period last year. NYMEX natural gas prices averaged $4.36/mmbtu, compared to $4.07/mmbtu a year ago. 4 Talisman’s royalty rate averaged 18% during the quarter, up 1% from the same period last year. Unit operating expenses increased by 15% over the same period last year due to more expansive turnarounds in the North Sea, well maintenance in Southeast Asia, the change in unlifted oil volumes, additional operations in Colombia and the stronger British pound. North America In North America, production averaged 1,016mmcfe/d (169,000 boe/d) for the second quarter, up 7% from a year ago. Capital spending was $433 million in the second quarter, including $388 million related to shale activities. Production from shale averaged 470 mmcfe/d (78,000 boe/d) in the second quarter, an increase of 178% over the previous year, and an increase of 4% over the previous quarter. Conventional production averaged 546 mmcfe/d (91,000 boe/d) in the second quarter. Talisman spent $510 million on land acquisitions in Alberta during the quarter.The company’sposition in the Duvernay shale now totals 360,000 net acres, with an average acquisition cost of approximately $2,000 per acre.Talisman plans drilling into the play in the second half of this year with two rigs. In the Marcellus shale, Talisman USA drilled 39 gross wells (28 net) during the quarter for a total of 65 gross wells (49 net) for the first six months of 2011. Production averaged 406 mmcf/d for the quarter, up 16% from the previous quarter and up 184% from the second quarter of 2010. Talisman now expects to be at the upper end of its annual production guidance of 350-400 mmcf/d as it builds out new wells and infrastructure in the eastern part of the play. In the Farrell Creek area of the Montney shale, Talisman drilled 12 gross (six net) development wells during the quarter for a total of 20 gross wells (10 net) in the first six months of 2011. Net production averaged 22 mmcf/d for the quarter.The company currently has 10 rigs running.Overall, in the Montney play, we continue to be on track to meet our production guidance for the year. Talisman has closed a second deal with Sasol, selling a 50% working interest in its Cypress A properties for a total consideration of C$1.05 billion, consisting of$257 million in cash and funding certain future development costs.The two companies have commenced a feasibility study on a gas-to-liquids plant in Western Canada. In the Eagle Ford shale, Talisman USA drilled 10 gross (four net) horizontal development wells during the quarter for a total of 19 gross wells (seven net) in the first six months of 2011. Production averaged 16 mmcfe/d for the quarter.The company has six rigs operating in the area, with plans to increase this to 10 by year-end. Earlier this year, the partners agreed to use dedicated frac crews in the Eagle Ford rather than pay significantly higher spot rates. These crews are up and running; however, the result will be fewer wells and lower production for the year than anticipated. During the quarter, the partners also reached agreement to acquire additional acreage in the Eagle Ford. Production from Talisman’s conventional properties averaged 417 mmcf/d of natural gas and 21,600 bbls/d of liquids for the second quarter. 5 North Sea North Sea production averaged 105,500 boe/d, compared to 136,000 boe/d in the previous quarter and 114,960 boe/d a year ago. Production was lower due to planned annual maintenance in both the UK and Norway, and natural field declines. Production in the UK averaged 73,200 boe/d, a 20% reduction from the previous quarter and an increase of 14% over the previous year, primarily driven by the start-up of Auk North.Against the previous quarter, production was reduced by a turnaround, completed as planned at Piper/Tweedsmuir, as well as natural declines at Tweedsmuir.Production is expected to be impacted further in the third quarter with shutdowns planned at Claymore, Tartan, Buchan and Ross/Blake. Production in Norway averaged 32,300 boe/d, a 36% decrease over the same period in 2010 and a 27% decrease from the previous quarter. Volumes decreased quarter on quarter due to completion of maintenance turnarounds at Brage and Veslefrikk, with similar impacts expected in the third quarter due to a planned turnaround at Rev.Production also continues to be impacted by natural declines at Rev. Work on future developments continued in the quarter, with Talisman spending $307 million in the North Sea. A fourth production well in the UK Auk North field was successfully completed in early July, and development wells at Gyda and Veslefrikk were also successfully completed in Norway. A gaslift project has increased production potential from Gyda by approximately 20%.A sidetrack is planned in early 2012 at Rev to mitigate the natural decline in the field. The Yme project took a significant step forward with offshore installation at the end of the quarter. During the quarter, Talisman completed some required rework onshore; however, there is still a significant amount of remaining work to commission the topsides. The company now expects first production from Yme will commence in the second quarter of 2012. Southeast Asia Production for the second quarter was 116,200 boe/d, 1% higher than the previous period and 7% lower than same period last year. During the quarter, natural gas prices averaged $9.78/mcf. The company invested $22 million in development activities. In Malaysia, production averaged 37,500 boe/d, 4% higher than last quarter and 10% lower than the same period last year. Liquids were higher in 2010, largely due to a one-time redetermination of the company’s working interest in the South Angsi field, with an associated increase of 7,000 boe/d in that period.Gas sales averaged 119 mmcf/d, 4% higher than the previous quarter, reflecting optimization initiatives at the PM3 facilities and strong regional demand.To meet fast growing gas demand across Malaysia, Talisman is working closely with its joint venture partners to develop further initiatives at PM3 to increase gas production over the coming months. In Indonesia, production was 74,200 boe/d, 1% higher than last quarter and 5% lower than the same period last year, reflecting increased maintenance activities and planned plant shutdowns at Corridor and Tangguh during the current period.The Jambi Merang project delivered first gas sales in April, three months ahead of schedule, and attained a daily production of 76 mmcf/d gross sales gas (19 mmcf/d net sales) by the end of second quarter. Volumes are expected to reach 120 mmcf/d gross sales gas (30 mmcf/d net sales gas) in the third quarter. The first of two planned Corridor infill wells was drilled, completed and brought on production.The Sumpal 6 well was brought on stream and is currently flowing at 35 mmcf/d gross raw gas (8 mmcf/d net sales gas) and it is expected to ramp up to 120 mmcf/d gross raw gas (28 mmcf/d net sales gas) by the end of next quarter. 6 At Corridor, the Letang Tengah Rawa optimization project was sanctioned during the quarter and is expected to deliver 45 mmcf/d gross sales gas (16 mmcf/d net sales gas) to the premium priced Caltex/Duri gas sales contract from the beginning of 2013. Following maintenance turnarounds in the first half of the year, the two Tangguh production trains are now operating at close to nameplate capacity. In Vietnam, production averaged 1,800 bbls/d.The Hai Su Trang and Hai Su Den development is progressing and is expected to be sanctioned in the fourth quarter of this year. Production averaged 2,600 bbls/d in Australia.The company expects a slight delay in commissioning the non-operated Kitan project, which is still anticipated in the fourth quarter. International Exploration International exploration spending in the second quarter of $282 million was focused on exploration and appraisal wells in Papua New Guinea (PNG), Colombia and the North Sea, and active seismic programs in Southeast Asia and Latin America. Talisman is on target to participate in seven exploration and appraisal wells in the PNG Foreland Basin in 2011. Seismic acquisition for the current program was completed at the end of June. The Stanley-2and Stanley-4 appraisal wells and the Ubuntu-1 and Awapa-1 exploration wellshave beendrilled, and the Siphon-1 exploration well was spudded at the end of June. The Awapa well was dry; however, this was a commitment well which was not part of the gas aggregation strategy, and we remain confident in our objective of successfully aggregating 2-4 tcf. In Malaysia, the Sabah 3D seismic acquisition program commenced in the second quarter, and the drilling program is expected to begin in 2012. In Vietnam, 3D seismic in Blocks 135 and 136 concluded in early July, and a 2D seismic program is on target to commence in the third quarter. A Production Sharing Contract for Blocks 135 and 136 was signed in April with PetroVietnam; Talisman is the operator and has a 40% working interest. In Indonesia, the South Makassar seismic acquisition program was completed in the second quarter, and the company is on target to spud the Lempuk well in the third quarter.Talisman signed a farmout agreement with Total E&P in three of Talisman’s blocks in South Makassar (33-50% equity).Total is the largest gas producer in Indonesia and brings significant deepwater experience and potential access to markets. The farmout agreement is subject to government approval. In Colombia, Talisman completed drilling the sixth stratigraphic well in Block 6. The partners in the block are in the process of converting Block 6 to an Exploration and Production Contract and finalizing plans to fully appraise the Guairuro discovery, with a possible 3D seismic acquisition program in late 2011. In the Niscota block, the Huron-2 appraisal well spudded on June 30, 2011 and is currently drilling.The Huron-3 appraisal well is expected to spud by mid-year 2012. 7 In Block 8, Talisman completed the first phase (245 kilometers) of seismic data acquisition and a two-well stratigraphic drilling program is expected to commence in the fourth quarter. In Block 9, a six month production test of the Akacias-1 discovery commenced in late May and is currently producing approximately 1,600 bbls/d (gross) of oil. The company is looking to acquire 200kilometers of 2D seismic data and initiate a four-well appraisal well program later this year. A re-entry and test of the Humadea discovery well and a Humadea exploration well are scheduled in the first quarter 2012. Since the closing of the acquisition of Equion Energia (49% net Talisman), production has averaged 12,000 boe/d (net Talisman).Equion is planning to drill two development wells in the Piedemonte field in the second half of 2011. These wells are part of a full-scale expansion of the Piedemonte complex, with project sanction planned for the first half of 2012. In Peru, Talisman is progressing towards a fourth quarter spud of the Situche Norte exploration well.This is a follow-up well to the successful Situche Central 3X exploration well which was drilled in 2010. In Norway, the Grosbeak appraisal well on PL378 reached target depth in the second quarterandthe Brent formation has been successfully tested at 4,800 boe/d (gross).Talisman is also participating in the Skalle and Peking Duck exploration wells, both of which are expected to reach target depth in the third quarter. In Poland, seismic acquisition is complete and Talisman remains on target to spud its first two shale gas wells later this year. In the Kurdistan region of northern Iraq, the Topkhana-1 exploration well in Block K39 is drilling ahead and the Kurdamir-2 well in Block K44 is expected to spud in the fourth quarter. Talisman Energy Inc. is a global, diversified, upstream oil and gas company, headquartered in Canada. Talisman’s three main operating areas are North America, the North Sea and Southeast Asia.The company also has a portfolio of international exploration opportunities. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index.Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at www.talisman-energy.com. For further information, please contact: Media and General Inquiries: Shareholder and Investor Inquiries: David Mann, Vice-President Christopher J. LeGallais, Vice-President Corporate & Investor Communications Investor Relations Phone: 403-237-1196 Fax:403-237-1210 Phone: 403-237-1957 Fax: 403-237-1210 Email: tlm@talisman-energy.com Email: tlm@talisman-energy.com 07-11 8 Forward-Looking Information This news releasecontains information that constitutes “forward-looking information” or “forward-looking statements” (collectively “forward-looking information”) within the meaning of applicable securities legislation. This forward-looking information includes, among others, statements regarding: · expected timing of first production of the Yme field; · management’s expectation for annual production growth and organic growth; · expected cash exploration and development spending; · planned drilling in Talisman’s conventional properties in North America, and in the UK,Norway, Indonesia, Malaysia, Papua New Guinea, Peru, Poland and the Kurdistan region of Northern Iraq; · planned drilling program in the Alberta Duvernay; · expected drilling, rigs and production in the Eagle Ford shale; · expected annual production in the Marcellus and Montney shale; · expected closing of the Eagle Ford transaction; · planned turnarounds and expected impacts on production in the North Sea; · planned Gyda infill drilling · expected production in Indonesia, including production from the Sumpal 6 well and Letang Tengah Rawa optimization project; · expected seismic program in Vietnam; · expected sanctioning of the Hai Su Trang and Hai Su Den development; · potential initiatives at PM3; · expected timing of the Skalle and Peking Duck wells; · expected commissioning of the Kitan project; · the expected spud of the Lempuk well, the Situche Norte exploration well, the Kurdamir-2 well, the Huron-3 appraisal well, and shale gas wells in Poland; · expected appraisal, seismic acquisition, exploration, testing, drilling, and development in Colombia; · Equion’s expected drilling and project sanctioning in the Piedemonte complex; and · other business strategy, plans and priorities. The forward-looking information contained herein assumes production will be between 430,000 and 440,000 boe/d in 2011, a WTI oil price of approximately US$95/bbl, a NYMEX natural gas price of approximately US$4/mmbtu, and 2011 cash exploration and development capital spending of $4 to $4.5 billion. Information regarding business plans generally assumes that the extraction of crude oil, natural gas and natural gas liquids remains economic. Closing of any transactions will be subject to receipt of all necessary regulatory approvals and completion of definitive agreements. Undue reliance should not be placed on forward-looking information. Forward-looking information is based on current expectations, estimates and projections that involve a number of risks, which could cause actual results to vary and in some instances to differ materially from those anticipated by Talisman and described in the forward-looking information contained in this news release. The material risk factors include, but are not limited to: · the risks of the oil and gas industry, such as operational risks in exploring for, developing and producing crude oil and natural gas, market demand and unpredictable facilities outages; 9 · risks and uncertainties involving geology of oil and gas deposits; · uncertainty related to securing sufficient egress and markets to meet shale gas production; · the uncertainty of reserves and resources estimates, reserves life and underlying reservoir risk; · the uncertainty of estimates and projections relating to production, costs and expenses; · the impact of the economy on the ability of the counterparties to the company’s commodity price derivative contracts to meet their obligations under the contracts; · potential delays or changes in plans with respect to exploration or development projects or capital expenditures; · fluctuations in oil and gas prices, foreign currency exchange rates and interest rates; · the outcome and effects of any future acquisitions and dispositions; · health, safety and environmental risks; · uncertainties as to the availability and cost of financing and changes in capital markets; · risks in conducting foreign operations (for example, political and fiscal instability or the possibility of civil unrest or military action); · changes in general economic and business conditions; · the possibility that government policies or laws may change or governmental approvals may be delayed or withheld, including with respect to share gas drilling; and · results of the company’s risk mitigation strategies, including insurance and any hedging activities. The foregoing list of risk factors is not exhaustive. Additional information on these and other factors, which could affect the company’s operations or financial results, are included in the company’s most recent Annual Information Form. In addition, information is available in the company’s other reports on file with Canadian securities regulatory authorities and the United States Securities and Exchange Commission (SEC). Forward-looking information is based on the estimates and opinions of the company’s management at the time the information is presented. The company assumes no obligation to update forward-looking information should circumstances or management’s estimates or opinions change, except as required by law. Unless the context indicates otherwise, references in this news release to “Talisman” or the “company” include, for reporting purposes only, the direct or indirect subsidiaries of Talisman Energy Inc. and the partnership interests held by Talisman Energy Inc. and its subsidiaries.Such use of “Talisman” or the “company” to refer to these other legal entities and partnership interests does not constitute waiver by Talisman Energy Inc. or such entities or partnerships of their separate legal status, for any purpose. The completion of any contemplated disposition or acquisition is contingent on various factors including favorable market conditions, the ability of the company to negotiate acceptable terms of sale and receipt of any required approvals for such disposition. Oil and Gas Information Throughout this news release, Talisman makes reference to production volumes. Unless otherwise stated, such production volumes are stated on a gross basis, which means they are stated prior to the deduction of royalties and similar payments. In the US, net production volumes are reported after the deduction of these amounts. Barrel of oil equivalent (boe) throughout this news release is calculated at a conversion rate of six thousand cubic feet (mcf) of natural gas for one barrel of oil (bbl).This news release also includes reference to mcf equivalents (mcfes) which are calculated at a conversion rate of one barrel of oil to 6,000 cubic feet of gas.Boes and mcfes may be misleading, particularly if used in isolation. A boe conversion ratio of 6 mcf:1 bbl and an mcfe conversion ration of 1 bbl: 6 mcf are based on an energy equivalence conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. 10 Talisman also discloses its company netbacks in this news release. Netbacks per boe are calculated by deducting from sales price associated royalties, operating and transportation costs. Non-GAAP Financial Measures Included in this news release are references to financial measures commonly used in the oil and gas industry such as cash flow, earnings from operations, net debt and capital expenditure including exploration expensed. These terms are not defined by International Financial Reporting Standards (IFRS). Consequently, these are referred to as non-GAAP measures. Talisman’s reported results of cash flow, earnings from operations, net debt and capital expenditure including exploration expensed may not be comparable to similarly titled measures reported by other companies. Cash Flow US$ million, except per share amounts Three months ended Six months ended June 30, June 30, June 30, June 30, Cash provided by operating activities Changes in non-cash working capital ) Add: Exploration expenditure 69 Less:Finance costs (cash) Cash flow Cash flow per share Diluted cash flow per share Cash flow, as commonly used in the oil and gas industry, represents net income before exploration costs, DD&A, future taxes and other non-cash expenses. Cash flow is used by the company to assess operating results between years and between peer companies using different accounting policies. Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net income as determined in accordance with IFRS as an indicator of the company’s performance or liquidity. Cash flow per share is cash flow divided by the average number of common shares outstanding during the period. Diluted cash flow per share is cash flow divided by the diluted number of common shares outstanding during the period, as reported in the interim condensed consolidated financial statements filed on July 28, 2011. A reconciliation of cash provided by operating activities to cash flow is provided above. 11 Earnings from Operations US$ million, except per share amounts Three months ended Six months ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Net income Gain on disposal and income from assets sold (tax adjusted) Unrealized (gain) loss on financial instruments (tax adjusted)1 ) ) 82 ) Share-based payments2 (tax adjusted) Foreign exchange on debt - - 8 - Impairment losses (tax adjusted) - 3 39 32 Deferredtax adjustments3 ) 14 52 28 Earnings fromoperations4 Earnings from operations per share4 Diluted earnings from operations per share4 1. Unrealized (gain) loss on financial instruments relates to the change in the period of the mark-to-market value of the company’soutstanding commodity derivatives that are classified as held-for-trading financial instruments. 2. Share-based payments relate principally to the mark-to-market value of the company’s outstanding stock options and cash units at June 30.The company uses the Black-Scholes option pricing model to estimate the fair value of its share-based payment plans. 3. Deferred tax adjustments include deferred taxes relating to unrealized foreign exchange gains and losses associated with the impact of fluctuations in the Canadian dollar on foreign denominated debt, intercompany loans and tax pool balances, as well as a remeasurement of UK deferred tax assets and liabilities in response to a statutory rate change. 4. This is a non-GAAP measure. Earnings from operations are calculated by adjusting the company’s net income per the financial statements, for certain items of a non-operational nature, on an after tax basis. The company uses this information to evaluate performance of core operational activities on a comparable basis between periods. Earnings from operations per share are earnings from operations divided by the average number of common shares outstanding during the period. Diluted earnings from operations per share are earnings from operations divided by the diluted number of common shares outstanding during the period, as reported in the interim condensed consolidated financial statements filed on July 28, 2011. A reconciliation of net income to earnings from operations is provided above. Net Debt US$ million June 30, March 31, Long-term debt Bank indebtedness 2 8 Cash and cash equivalents ) ) Net debt Net debt is calculated by adjusting the company’s long-term debt per the financial statements for bank indebtedness, cash and cash equivalents. The company uses this information to assess its true debt position and eliminate the impact of timing differences. Capital Expenditure Including Exploration Expensed US$ million Three Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Exploration, development and other Exploration expensed 69 Total capital expenditures Capital expenditure including exploration expensed is calculated by adjusting the capital expenditure per the financial statements for exploration costs that were expensed as incurred. 12 Talisman Energy Inc. Highlights (unaudited) Three months ended June 30 Six months ended June 30 Financial (millions of US$ unless otherwise stated) Cash flow (1) Net income Capital expenditure including exploration expensed (1) Per common share (US$) Cash flow (1) Net income Production (Daily Average - Gross) Oil and liquids (bbls/d) North America North Sea Southeast Asia Other Total oil and liquids Natural gas (mmcf/d) North America North Sea 56 91 69 Southeast Asia Other 39 - 32 - Total natural gas Total mboe/d (2) Prices Oil and liquids (US$/bbl) North America North Sea Southeast Asia Other Total oil and liquids Natural gas (US$/mcf) North America North Sea Southeast Asia Other - - Total natural gas Total (US$/boe) (2) (1) Cash flow, capital expenditure including exploration expensed and cash flow per share are non-GAAP measures. (2) Barrels of oil equivalent (boe) is calculated at a conversion rate of six thousand cubic feet (mcf) of natural gas for one barrel of oil. Talisman Energy Inc. Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, January 1, (millions of US$) Assets Current Cash and cash equivalents Accounts receivable Risk management 49 29 Inventories Prepaid expenses 33 20 8 Assets held for sale - - 22 Other assets Risk management 34 25 40 Goodwill Property, plant and equipment Exploration and evaluation assets Deferred tax assets Total assets Liabilities Current Bank indebtedness 2 2 35 Accounts payable and accrued liabilities Risk management Income and other taxes payable Current portion of long-term debt 7 10 Liabilities associated with assets held for sale - - 7 Deferred credits 33 46 47 Decommissioning liabilities Other long-term obligations Risk management - - 6 Long-term debt Deferred tax liabilities Shareholders' equity Common shares, no par value Authorized: unlimited Issued and outstanding: June 30, 2011 – 1,024,656,352 (December 31, 2010 - 1,019,290,939; January 1, 2010 - 1,014,876,564) Contributed surplus Retained earnings Accumulated other comprehensive income Total liabilities and shareholders' equity Talisman Energy Inc. Condensed Consolidated Statements of Income (unaudited) Three months ended Six months ended June 30 June 30 (millions of US$) Revenue Sales Other income 18 26 46 54 Total revenue and other income Expenses Operating Transportation 52 55 General and administrative 81 Depreciation, depletion and amortization Impairment - 4 93 Dry hole 36 30 36 Exploration 69 Finance costs 60 68 Share-based payments recovery ) (Gain) loss on held-for-trading financial instruments ) ) ) Gain on asset disposals ) Other, net 23 (6 ) 81 15 Total expenses Income before taxes Taxes Current income tax Deferred income tax 17 66 30 92 Net income Per common share (US$): Net income Diluted net income Weighted average number of common shares outstanding (millions) Basic Diluted Talisman Energy Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three months ended Six months ended June 30 June 30 (millions of US$) Operating activities Net income Add: Finance costs (cash and non-cash) 60 68 Items not involving cash 44 Changes in non-cash working capital 94 91 Cash provided by operating activities Investing activities Capital expenditures Exploration, development and other ) Corporate acquisitions, net of cash acquired 19 - ) ) Property acquisitions ) Proceeds of resource property dispositions Acquisition deposit - - 18 - Investments - - 54 - Changes in non-cash working capital 53 ) ) ) Cash used in investing activities ) Financing activities Long-term debt repaid (2 ) Common shares issued 35 5 10 Common shares purchased ) Finance costs (cash) Common share dividends ) Deferred credits and other ) (4 ) ) ) Changes in non-cash working capital - 1 (1
